In a discovery proceeding by the administrator, pursuant to section 205 of the former Surrogate’s Court Act, the parties cross appeal from a decree of the Surrogate’s Court, Kings County, dated January 27, 1971, which inter alia directed appellant-respondent to pay the administrator $16,500 plus interest from June 30, 1955 until the date of the decree at the rate of 6% per annum. Decree modified, on the law, to provide that interest shall be paid by appellant-respondent on the $16,500 award from June 30, 1955 until June 30, 1968 at the rate of 6%, thereafter until February 15, 1969 at the rate of 7(4%, and thereafter until entry of judgment at the rate of 7%%. As so modified, decree affirmed, without costs (Rachlin & Co. v. Tra-Mar, Inc., 33 A D 2d 370). Latham, Acting P. J., Gulotta, Christ, Brennan and Benjamin, JJ., concur.